Citation Nr: 0909480	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2006 
for a 60 percent evaluation for peripheral vascular disease 
of the right lower extremity.  

2.  Entitlement to an effective date prior to May 19, 2006 
for a 60 percent evaluation for peripheral vascular disease 
of the left lower extremity.  

3.  Entitlement to an effective date prior to May 19, 2006 
for total disability evaluation based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The 
RO denied the Veteran's claim for an earlier effective date 
for his increased ratings for peripheral vascular disease 
because the available treatment records contained no evidence 
pertinent to the Veteran's level of disability.  The RO 
denied an earlier effective date for TDIU because the 
Veteran's treatment records make no mention of the Veteran's 
lack of employment or inability to obtain employment due to 
his service-connected disabilities.  Therefore, any records 
related to the Veteran's treatment of his peripheral vascular 
disease or inability to work in the year prior to the 
Veteran's May 2006 claim for an increased rating and TDIU are 
crucial to an earlier effective date determination.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes that the Veteran, in a letter attached to his 
September 2007 substantive appeal, indicated that he applied 
for Social Security Administration (SSA) disability in August 
2005 because he was not able to work due to his service 
connected disabilities.  The Board also notes that the claims 
file contains a September 2007 print-out of what appears to 
be a VA computer application showing that the Veteran's SSA 
application had been denied.  Whether this is the case or 
not, there is no indication in the claims file that the 
records associated with the SSA disability application were 
requested or any effort was made to obtain them.  The 
application and associated records may bear directly upon the 
issues currently before the Board and must be obtained.

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the Social Security Administration which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto.  38 C.F.R. § 3.159; see also 38 
C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile, and the 
Veteran should be informed in writing.

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




